—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered July 10, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly admitted the statements made by the decedent naming the defendant as his assailant under the excited utterance exception to the hearsay rule (see, People v Fratello, 92 NY2d 565, cert denied 526 US 1068; People v Brown, 70 NY2d 513, 522; People v Edwards, 47 NY2d 493). The surrounding circumstances reasonably justify the conclusion that the decedent’s remarks were not made under the impetus of studied reflection and that the decedent was still under the continuing stress and excitement of the shooting (see, People v Fratello, supra; People v Cotto, 92 NY2d 68; People v Brown, supra; People v Edwards, supra; People v Johnson, 272 AD2d 555; People v Evans, 183 AD2d 780).
The sentence imposed was not excessive (see, People v Suitte, *52490 AD2d 80). O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.